cv5-590                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00590-CV





William Waters, Jr.; Juaniece Madden; W. H. Bauer, Sr.;

Louise Bauer; and W. H. Bauer, Jr., Appellants


v.


Calhoun County, Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT

NO. 95-11140, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING





PER CURIAM


	Appellants collectively move to dismiss this appeal pursuant to Texas Rule of
Appellate Procedure 59(a).  The motion is granted.  We dismiss this appeal.

Before Chief Justice Carroll, Justices Jones and B. A. Smith
Appeal Dismissed on Appellants' Motion
Filed:   November 22, 1995
Do Not Publish